DETAILED ACTION
	Receipt of Arguments/Remarks filed on 12/28/2020 is acknowledged. Claims 1-19 are pending. Claims 1-7, and 15-17 are amended. Claims 8-14, and 18-19 remains withdrawn. Claim 20 is cancelled. Claims 1-7, and 15-17 are the object of the present Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Withdrawn Objections/Rejections
The amendments filed 12/28/2020 have overcome the objection to the specification. Applicant amended the specification to capitalize the trade names, and replaced the recitation of “Fig. 1” and “Figures” to “The Figure”. See Remarks, last paragraph of p. 9 to 1st paragraph of p. 10. The objections are withdrawn.
The amendments filed 12/28/2020 have overcome the objection to Claims 2, 4, and 7. Applicant amended the language of these claims to overcome the objection. See p. 10, 2nd and 3rd paragraphs.   This objection has been withdrawn.
st paragraph. These rejections have been withdrawn.  Applicant’s argument regarding the 112b rejection of Claim 7 have been considered but are deemed not persuasive. See Remarks p. 12, 2nd paragraph to p. 13, 1st paragraph. It is still unclear if “additional functional ingredients” means an active antimicrobial ingredients, etc. While the disclosure provide examples (p. 29, lines 5-10), a person of ordinary skills in the art would not know the full scope of “additional functional ingredients” as recited in Claim 7. Applicant can overcome the rejection by amending the claim to recite these ingredients, including the recited ingredients in p. 29, lines 5-10. 
Applicant's arguments regarding the 112d rejections of Claims 5 and 16, filed 12/28/2020, have been fully considered but they are not persuasive. See p. 13, 2nd and 3rd paragraphs. Applicant disagreed with Examiner’s rejection that “use pH” is broadening the scope, but provides no argument. Applicant amended the claim language to recite “the composition has a use pH”, but this recitation does not address the problem because it remains unclear how a solid composition can have a pH. The solid composition must first be dissolved in a solution for it to have a pH. Appropriate clarification is required. 
Applicant’s remarks with respect to the 103 and double patenting rejections of Claims 1-7 and 15-17 have been considered but are moot because the new ground of rejection does not rely on the primary reference, Man et al. (US 7,569.232 B2, Aug. 4, 2009), applied in the prior rejection of record, for any teaching or matter specifically challenged in the argument. With the amendments of Claims 1-7 and 15-17, the previous 103 and double patenting rejections over Man et al. are withdrawn as the new limitations in the amended claim necessitated additional search.

Regarding the request for rejoinder, if Claims 1-7, and 15-17 becomes allowable, the Examiner will consider the request to rejoin.

New and Modified Rejections Necessitated by the Amendments Filed 12/28/2020
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 15-17 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1 and 15 is rejected for indefiniteness for its recitation of “wherein the composition does not include fatty acids”. In light of the claim set and the art, it is unclear what fatty acids must be excluded.  Claims 2 and 16 recite “C8-C22 alkyl sulfonate and/or alpha sulfonated carboxylic acid or its ester”, which would technically include sulfonated fatty acids. Did the Applicant mean to exclude fatty acids other than surfactants? The metes and bounds of 
Claims 5 and 16 recite “the composition has a use pH”. It is now unclear if the composition is required to have a pH because of this recitation. Because the claims recite “solid antimicrobial composition” or “solid virucidal composition”, it is unclear to one of ordinary skills in the art how a solid composition can have a pH. Thus, the scope of the claims are unclear, and the claims are rejected. Appropriate clarification is required. 
Claim 7 is rejected for indefiniteness for its recitation of “additional functional ingredient”. It is unclear what function this ingredient is performing in the composition. Thus, the metes and bounds of the claim is unclear making the claim indefinite.
Claims 2-4 and 6 are included in the rejection as they depend on a rejected base claim.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 5 and 16 are rejected for the recitation of "use pH". The claims do not further limit Claims 1 and 15, from which they depend. The recitation "use pH" broadens the scope of the claim because Claims 1 and 15 recite solid virucidal composition and cannot have a pH. Therefore, the claim is rejected.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
	Because of the recitation of “and/or” in Claim 3, meeting the limitation of linear alkyl benzene sulfonic acid also meets the limitation of the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gohl et al. (US 8,871,807 B2, Oct. 28, 2014), hereinafter Gohl, as evidenced by Sodium Percarbonate Safety Data Sheet (March 1, 2015 [retrieved on 2021-03-10]. Retrieved from the Internet <URL: https://atpgroup.com/wp-content/uploads/2018/01/Sodium-Percarbonate-Kingsfield-SDS.pdf>).
Applicant Claims
Applicants claim a solid antimicrobial/virucidal composition comprising: from about 10 wt-% to about 70 wt-% of at least one acid comprising a strong or weak acid or combination; at least one anionic surfactant comprising a sulfonate, sulfate and/or carboxylate ; and at least one nonionic surfactant and/or a solidifying agent, wherein the composition does not include fatty acids, and wherein it is effective against norovirus and is non-flammable; wherein the anionic surfactant is a linear alkyl benzene sulfonic acid C8-C22, and/or alpha sulfonated carboxylic acid or its ester, and wherein the one or more acids include a strong acid, a weak acid or a combination thereof; wherein the nonionic surfactant is an alkoxylated surfactant having an ethylene oxide-propylene oxide (EO/PO) block copolymer. 
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
	Gohl relates the invention of novel composition being a combined laundry detergent, bleach, and antimicrobial composition incorporating sulfoperoxycarboxylic acid compounds. Gohl’s compositions may be in the form of a liquid, a solid, or a gel (Abstract).
	 Gohl generally teaches components and amounts of components in sanitizer in Table A to have 0.1-10% oxidizing agent, 0.1-10% stabilizing agent, 0-50% acidulant, and 0-50% surfactant. These amounts overlap with the instantly claimed amounts in Claims 1, 6, 15, and 17. Gohl teaches persulfonated oleic acid that reads on the anionic surfactant comprising a sulfonate, and the C8-C22 alkyl sulfonate in Claims 1 and 2 (see sulfonated oleic acid throughout examples). Claims 5 and 16. Suitable acidulants include strong acids such as sulfuric acid, nitric acid, and hydrochloric acid, etc. and weak acids such as acetic acid and glycolic acid, etc. Methane sulfonic acid, a strong acid as evidenced in the instant specification (p. 23, 3rd paragraph), is also a suitable acidulant (Col. 27, lines 43-44), and reads on Claim 3 element “methane sulfonic acid”. Gohl teaches that stabilizing agents include carboxylic acids, EDTA, etc. (Col. 27, line 63 to Col. 29, line 20), and teaches oxidizing agents can be percarbonates, such as peroxycarbonates of alkali metals (Col. 19, lines 5-7); a non-flammable oxidizing agent example is sodium percarbonate, as evidenced by the Safety Data Sheet from ATP group (p. 3, Section 5). 
Gohl further teaches suitable nonionic surfactant solidification agents include ethylene oxide/propylene oxide block copolymer such as those sold under the Pluronic tradename, e.g., Pluronic 108 and Pluronic F68 (Col. 31, lines 5-11), reading on the nonionic surfactant and/or solidifying agent in Claims 1, 4, 7, and 15. Other suitable solidification agents include PEG, urea, further reading on Claim 7 (Col. 30, lines 35-56). The solidification agent can be included at any effective amount depending on the  intended use of the composition, the physical size of the composition etc., but suitable amounts can include about 1 to about 99 wt-%, about 1.5 to about 85 wt-%, about 2 to about 80 wt-%, about 10 to about 45 wt-%, about 15% to about 40 wt-%, about 20% to about 30 wt-%, about 30% to about 70%, about 40% to about 60%, up to about 50 wt-%, about 40% to about 50%, which overlaps with the amount in Claim 7. 
Claim 3. 
Ascertainment of the difference between the prior art and the claims

Gohl teaches that compositions can take the form of a liquid, solid, or gel, but does not expressly teach solid compositions. However, the reference teaches appropriate solidification agents that can be included to obtain a solid form composition (Col. 30, line 35 to Col. 32, line 16). Suitable agents include solid PEG, solid EO/PO block copolymers under tradenames Pluronic 108 and Pluronic F68, and urea.
Gohl does not expressly teach wherein the composition is effective against norovirus or effective at providing at least a 3 log reduction to complete inactivation of norovirus. However, Gohl teaches that the composition is antimicrobial, with microorganisms including viruses (Col. 3, lines 43-49; Col. 35 line 33), and the composition was tested against poliovirus (Col. 58, lines 25-38). 

Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to use the acidulants, surfactants, solidification agents and their amounts taught by Gohl and arrive at the instantly claimed solid composition. For example, a skilled artisan would use a strong acid such as methane sulfonic acid and weak acids such as acetic acid as the  acidulant, linear alkyl benzene sulfonic acid and persulfonated oleic acid as anionic surfactants, EO/PO block copolymer as nonionic surfactant solidifying agent, EDTA as stabilizing agent, and a non-flammable oxidizing agent such Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).

Regarding the amounts, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to add the appropriate amount of solidification agent taught by Gohl such as Pluronic 108 and Pluronic F68 to the composition to obtain the desired solid.  One would have been motivated to incorporate such agent to obtain the desired form, whether liquid, gel or solid per the desired application. For example, Gohl describes application of the compositions on food contact sanitizing, hard surface disinfection, textile disinfection (Col. 17, lines 10-15), which can be treated with liquid, foam, gel, aerosol, or solid compositions.
With regards to the limitation that the composition is effective against norovirus, these recitations of intended use in Claims 1 and 15 do not impart additional structural limitation to the claimed composition. Gohl’s teaching of the composition is structurally the same as the claimed composition, and would be capable of performing the intended use, thus reading on the claimed limitation. See MEPE 2115. "A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer lngelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover "the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure." (Catalina Mktg. Int'/, v. Coo/savings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-7 and 15-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-2 and 13-14 of US 10,085,447 B2, Oct. 2, 2018, in view of  Gohl et al. (US 8,871,807 B2, Oct. 28, 2014), hereinafter Gohl.
 
Although the conflicting claims are not identical, they are not patentably distinct from each other.  
The instant Claims are drawn to a solid antimicrobial/virucidal composition comprising: from about 10 wt-% to about 70 wt-% of at least one acid; at least one sulfonate, sulfate and/or carboxylate anionic surfactant; and at least one nonionic surfactant and/or a solidifying agent, wherein the composition is effective against norovirus and is non-flammable; wherein the anionic surfactant is a linear alkyl benzene sulfonic acid C8-C22, and/or alpha sulfonated carboxylic acid or its ester, and wherein the one or more acids include a strong acid, a weak acid or a combination thereof; wherein the nonionic surfactant is an alkoxylated surfactant having an EO/PO block copolymer.  
The conflicting claims are drawn to a concentrated composition from about 1 to about 30 wt-% of an anionic surfactant, wherein the anionic surfactant excludes short chain (C1-C5) organocarboxylic acid and is a sulfonated acid; from about 5 to about 25 wt-% of a soluble organic solvent; and from about 10 to about 40 wt-% of a sparingly soluble organic solvent; wherein said Pseudomonas, an Escherichia, a Staphylococcus, and/or a Listeria. 
The instant and conflicting claims differ in that the conflicting claims does not recite a solid composition whereas the instant claims are directed to a solid antimicrobial composition.  However, Gohl teaches that compositions in the conflicting claims can be incorporated with solidification agents for example PEG, EO/PO block copolymers under tradenames Pluronic 108 and Pluronic F68, and urea (vide supra). 
The teachings of Gohl has been set forth supra in the 103 rejection. Gohl teaches the at least one acid in the amount instantly claimed along with the anionic surfactant, nonionic surfactant, and solidification agent. Gohl also recognize the application of the composition against viruses. With regards to the composition of ‘447 being directed towards bacterial biofilm and the instant claims directed towards norovirus,  the Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to incorporate the teaching of Gohl into the conflicting claims and obtain a solid antimicrobial/virucidal composition per the teaching of the patented claims ‘447. One would be motivated to do so with reasonable expectation of success because Gohl has taught 
Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that Claims 1-7 and 15-17 of the instant application and Claims 1-2 and 13-14 of US 10,085,447 B2 are obvious variants and are not patentability distinct.

Conclusion

No claims are allowed.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.Y.S./Examiner, Art Unit 1616                                                                                                                                                                                                        

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616